Exhibit 10.9

 



PROFESSIONAL RELATIONS AND CONSULTING AGREEMENT



 



THIS PROFESSIONAL RELATIONS AND CONSULTING AGREEMENT (the “Agreement”) is
between Urban Hydroponics Inc. a Nevada corporation, whose address (the
"Company") 224 Datura Street, Suite 505 West Palm Beach, FL 33401 United States
and ACORN MANAGEMENT PARTNERS, L.L.C., a Georgia Limited Liability Company
located at 4080 McGinnis Ferry Rd #1101, Alpharetta, GA 30005 (the
"Consultant").

RECITALS:

WHEREAS, the Consultant is in the business of assisting public companies in
professional relations services and consulting designed to help the investing
public become knowledgeable through Financial Professionals about the benefits
of ownership in particular companies for which it provides services.

 

WHEREAS, the Consultant has developed a proprietary multi-layered system
designed to build long term relationships between the Company and the
Consultant’s database of licensed financial professionals.

WHEREAS, Consultant has advised the Company that the Consultant is not in the
business of stock brokerage, investment advice, or any activities which require
registration under the Securities Act of 1933 (the “Act"), the Securities and
Exchange Act of 1934 (the “Exchange Act"), or the Investment Advisors Act, and
that the Consultant does not offer services which may require regulation under
federal or state securities laws.

WHEREAS, the Company agrees, after having a complete understanding of the
services desired by the Company and the services to be provided by the
Consultant, that the Company desires to retain Consultant to provide its
services as more fully set forth herein (the “Services”) for the Company, and
the Consultant is willing to provide the Services to the Company.

AGREEMENTS:

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows;

1.DUTIES AND INVOLVEMENT



The Company hereby engages the Consultant on a non-exclusive basis, and the
Consultant agrees to provide the Services to the Company which will include the
following investor services:

·Create a “Full Market Awareness Program” (the “Program”) that will be
customized by the Consultant to fit the Company’s needs in order to assist the
Company in achieving its goals of creating awareness and knowledge about the
Company and objectives over a period of time;

·Drive long-term investors through financial professionals to the Company for
fundamental reasons, therefore steadily increasing the shareholder base and
creating a truly sophisticated market. This is done by creating relationships
with financial professionals over a period of time.

·Consult and review the Company’s current investor relations programs and
strategy with the Company's management team and provide an assessment of its
cost and validity.

·Expand the Company’s investor base through production of a quick facts (Tear
Sheet) and conference calls between financial professionals and the Company’s
appointed executive to speak with such professionals. The Consultant will reach
out to approximately 3,000 contacts each month and provide a monthly broker
report with all interested parties to the Company with relevant contact
information.

·The Services will be performed and directed at a U.S. audience.

The Consultant may include the following additional services with the prior
written consent of the Company: marketing surveys, professional financial
investor support, strategic assistance to the Company’s business planning,
broker relations, conducting due diligence meetings, attendance at conventions
and trade shows, stockholder communications, review and assistance in updating a
business plan, review and consulting advice on the capital structure for the
Company, financial analyst and newsletter campaigns, conferences, seminars and
national and international tours, including, but not by way of limitation, due
diligence meetings, investor conferences and institutional conferences, printed
media advertising design, television advertisements/commercials, newsletter
production, placement in investment publications and obtaining third party
research coverage. These services typically have additional third party fees,
costs and service contracts associated with all of them and would be subject to
additional funding by the Company at no cost to the Consultant.




 

 

The Consultant will not distribute or disseminate any information concerning the
Company in any form or medium, unless such information and the form and context
in which it is to be presented has either (i) been provided to the Consultant by
the Company expressly for distribution or dissemination pursuant to this
Agreement, or (ii) has been reviewed and approved in writing by the Company
prior to its distribution or dissemination by the Consultant. The Consultant
will provide the Company a reasonable amount of time to review and ensure the
accuracy and completeness of all such information.

2.RELATIONSHIP AMONG THE PARTIES



 

The Consultant and the Company each acknowledge and agree that in providing the
Services the Consultant will be acting as an independent contractor. Nothing
herein shall be construed to create a joint venture or partnership between the
parties hereto or an employee/employer relationship. The Consultant shall be an
independent contractor pursuant to this Agreement. Neither party hereto shall
have any express or implied right or authority to assume or create any
obligations on behalf of or in the name of the other party or to bind the other
party to any contract, agreement or undertaking with any third party. The
Consultant and its employees and agents are not officers, directors or agents of
the Company, and will not be responsible for any management decisions on behalf
of the Company, and may not commit the Company to any action. The Company and
the Consultant further acknowledge and agree that the Consultant does not have,
through stock ownership or otherwise, the power to control the Company as
“control” is defined in the Act, the Exchange Act, or as used in common usage.

3.EFFECTIVE DATE, TERM AND TERMINATION



a.Term. Subject to earlier termination according to the terms herein, this
Agreement shall be effective on July 07, 2015. This Agreement shall be effective
until canceled by either party.

 

b.Termination. This Agreement may be terminated at any time by either party for
convenience, upon delivery of written notice to the other party. If this
Agreement is terminated by the Company after the commencement of any of the
three-month periods described in Section 5, below, then notwithstanding such
termination of this Agreement, the Consultant shall be entitled to receive the
entire compensation due under Section 5 hereof for such three-month period

4.TERM RENEWAL OR EXTENSION



This Agreement will be automatically renewed or extended for any successive term
unless by written mutual agreement on terms to be agreed upon.

5.COMPENSATION AND PAYMENT OF EXPENSES



In consideration of the Services, the Company agrees to pay to the Consultant
the following fees:

FEES AND TIMING

·First 3 Month period

Cash:   $10,000 per month

Stock:    25,000 Shares of restricted common stock of the Company (“URHY”), due
on the execution date of the contract.




 

 

 

·Every 3 Month period after the first 3 month’s engagement within the first year

Cash:   $10,000 per month

Stock:    25,000 Shares restricted common stock of the Company (“URHY”), due on
the start date of the 3 month renewal term.

·Every 6 Month Period following the first year’s engagement

Cash:   $10,000 per month

Stock:    25,000 Shares restricted common stock of the Company (“URHY”) for
every 25% increase in the company shareholder base starting once the shareholder
base reaches 5,000 shareholders using the NOBO list total count of shareholders.

 

Payment Terms.

 

Cash. First payment will be made on the first day of engagement. All other
payments will be made under said terms above. All cash payments will be made by
wire and within no later than a 3 day grace period of the due date which is the
1st of the month.

 

Wells Fargo Bank NA

6175 Windward Parkway

Alpharetta, GA 30005

Phone 678-297-1062

ABA# 121000248

 

Acorn Management Partners

4080 McGinnis Ferry Road, Suite 1101

Alpharetta, Ga. 30005

Acct# 2000043749957

 

(If Needed) International Swift Code WFBIUS6S

 

Stock: All stock for each engagement period issued by the Company are fully
earned on the initiation date of that period and must be issued in accordance to
the terms agreed by both parties as set forth above.

 

The stock may be restricted and will bear the following restricted legend or
something similar:

“The shares represented by this Certificate have not been registered under the
Securities Act of 1933, as amended (the “Act”), and have been acquired for
investment and not with a view to, or in connection with, the sale or
distribution thereof. No transfer of these shares or any interest therein may be
made except: (i) pursuant to an effective registration statement under the Act;
(ii) pursuant to and in accordance with the terms and conditions of Rule 144; or
(iii) pursuant to an opinion of counsel satisfactory to the issuer that such
transfer does not require registration under the Act.”

 

The stock will be delivered to:

ACORN MANAGEMENT PARTNERS, L.L.C.

4080 McGinnis Ferry Road, Suite 1101, Alpharetta, GA 30005

Tax ID Number 26-2597933

 

Reimbursable Expenses. All expenses over $500.00 will be approved by the Company
prior to being expensed by the Consultant.

 

6.                   CONSULTANT’S REPRESENTATIONS AND WARRANTIES

The Consultant represents and warrants to, and covenants with, the Company, as
follows:

 




 

 

 

a.The Consultant has the capacity, power and authority to enter into this
Agreement and the Consultant has the ability, experience and skills necessary to
carry out its obligations under this Agreement;

b.The Consultant and its officers, employees, agents and consultants shall
comply with all securities laws and regulations applicable to the Company and
the Consultant, and all policies, rules and requirements of any exchange or
quotation system on which the shares of the Company trade;

c.The Consultant shall, and shall cause its officers, employees, agents and
co-consultants to act at all times in the best interests of the Company and to
perform the services contemplated by this Agreement with the standard of care,
skill and diligence of an experienced consultant with experience in performing
Professional Relations, public relations, investor relations and related types
of services;

d.The Consultant, upon notice from the Company, will cease all services under
this Agreement for the period directed by the Company without effect on the
payment of compensation due hereunder;

e.The Consultant will not engage in any transaction involving the offer or sale
of securities of the Company, and will not solicit or encourage any other party
to engage in any transaction involving the offer or sale of securities of the
Company, at any time that the Consultant is in possession of material non-public
information concerning the Company;

f.Neither the Consultant nor any of its affiliates or associates have or will
act or be considered to act as a finder, underwriter, broker, dealer or promoter
of any of the Company’s securities and none of the services required to be
provided by the Consultant under this Agreement shall require that they be
registered as such. Further, the Consultant agrees not to perform any services
under this Agreement that would require such registration. All payments and
authorizations under this Agreement constitute compensation for services
performed or to be performed and do not constitute an offer, payment, promise or
authorization for payment to the Consultant, or its affiliates and/or associates
to act as a finder, underwriter, broker, dealer or promoter of any of the
Company’s securities;

g.The Consultant shall comply with all instructions and directions regarding the
Services under this Agreement received from the Company;

h.Neither the Consultant nor any of the Consultant’s officers, directors or
employees is subject to any disciplinary action by either the Financial Industry
Regulatory Authority (FINRA) or the U.S. Securities and Exchange Commission by
virtue of any violation of such organization’s rules and regulations and that to
the best of its knowledge; none of its affiliates or subcontractors are subject
to any such similar disciplinary action; and

i.Investment Intent: (a) the Consultant represents that it understands that the
shares of stock issued by the Company pursuant to this Agreement have not been
registered for sale under Federal or state securities laws and that the shares
are being offered and sold to the Consultant pursuant to one or more exemptions
from the registration requirements of such securities laws. The Consultant
represents and warrants that the Consultant is an “accredited investor” within
the meaning of Regulation D under the United States Securities Act of 1933, as
amended (the “Act”). In the absence of an effective registration of the shares
or an exemption therefrom, any certificates for such securities shall bear an
appropriate restrictive legend. The Consultant understands that it must bear the
economic risk of its investment in the shares for an indefinite period of time,
as such shares have not been registered under Federal or state securities laws
and therefore cannot be sold unless subsequently registered under such laws,
unless an exemption from such registration is available; and (b) the Consultant
represents to the Company that the Consultant is acquiring the shares for its
own account for investment and not with a view to, or for sale in connection
with, any distribution thereof in violation of the Act. The shares may not be
sold or otherwise transferred unless (i) a registration statement with respect
to such transfer is effective under the Act and any applicable state securities
laws or (ii) such sale or transfer is made pursuant to one or more exemptions
from the Act.

 

7.               SERVICES NOT EXCLUSIVE




 

 

The Consultant shall devote such of its time and effort necessary to the
performance of the Services hereunder. The Company acknowledges that the
Consultant is engaged in other business activities, and that it will continue
such activities during the Term of this Agreement. The Consultant shall not be
restricted from engaging in other business activities during the Term of this
Agreement, including, without limitation, providing services similar to the
Services to companies who may compete with the Company.

8.               CONFIDENTIALITY

Each party acknowledges that it may have access to confidential information
regarding the other party and its business. The Consultant and the Company agree
they will not, during or subsequent to the Term of this Agreement, divulge,
furnish or make accessible to any person (other than with the written permission
of the other party) any Confidential Information of the other party.
Confidential Information shall mean information that is not publicly known and
which the party intends to keep confidential and informs the other party of its
desire to keep confidential.

The Consultant acknowledges that pursuant to this Agreement the Consultant may
receive confidential insider information about the Company. The Consultant and
any director, manager officer, employee, agent or other person acting on its
behalf agrees not to disclose such information to anyone, including, but not
limited to, the Consultant affiliate’s family, friends, business associates or
affiliates, until such information has been approved for release by the Company
and is released to the general public. The Consultant shall not use such
confidential insider information to arrange for or solicit to buy or sell shares
of the Company either directly or indirectly through any person, until such
information has been approved for release by the Company and is released to the
general public.

 

9.               COMPLIANCE WITH LAW; INDEMNIFICATION 

a.In connection with all services performed pursuant to this Agreement, the
Consultant shall comply with all securities laws and regulations applicable to
the Company or the Consultant, and all policies, rules and requirements of any
exchange or quotation system on which the shares of the Company trade. The
Consultant will not engage in any transaction involving the offer or sale of
securities of the Company, and will not solicit or encourage any other party to
engage in any transaction involving the offer or sale of securities of the
Company at any time that the Consultant is in possession of material non-public
information concerning the Company.

 

b.The Consultant hereby covenants and agrees to indemnify the Company, its
stockholders, directors, officers, employees, affiliates, and agents and their
respective successors and assigns and to hold them harmless from and against any
and all losses, claims, liabilities, obligations, fines, penalties, damages and
expenses, including reasonable attorney’s fees incurred by any of them resulting
from or arising out of any action by the Consultant which constitutes a
violation of any law or regulation or as a result of any misrepresentation or
other breach of this Agreement made by the Consultant.

 

c.The Company hereby covenants and agrees to indemnify the Consultant, its
stockholders, directors, officers, employees, affiliates, and agents and their
respective successors and assigns and to hold them harmless from and against any
and all losses, claims, liabilities, obligations, fines, penalties, damages and
expenses, including reasonable attorney’s fees incurred by any of them resulting
from or arising out of any untrue statement of any material fact contained in
any registration statement, prospectus or report filed by the Company with the
U.S. Securities and Exchange Commission; or that arise out of or are based upon
the omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading or as a result of any
misrepresentation or other breach of this Agreement made by the Company.

 

10.               MISCELLANEOUS PROVISIONS

 




 

 

a.Notices. All notices required or permitted to be given under this Agreement
shall be effective only if in writing, and shall be deemed to have been given,
received, and delivered (a) when personally delivered; (b) on the third (3rd)
business day after the date on which mailed by certified or registered United
States mail, postage prepaid and return receipt requested; or (c) on the same
date on which transmitted by facsimile or other similar electronic means
generating a receipt evidencing a successful transmission; or (d) on the next
business day after the business day on which deposited with a public carrier
regulated under United States laws for the fastest commercially available
delivery (e.g., overnight), with a return receipt (or equivalent thereof
administered by such regulated public carrier) requested, in a sealed envelope
addressed to the party for whom intended at the address set forth on the
signature page of this Agreement or such other address as either party may
designate upon at least ten (10) days’ written notice to the other party.

b.Time. Time is of the essence of this Agreement.

c.Presumption. This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.

d.Titles and Captions. All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.

e.Pronouns and Plurals. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural as the identity
of the Person or Persons may require.

f.Further Action. The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.

g.Savings Clause. If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.

h.Assignment. This Agreement may not be assigned by either party hereto without
the written consent of the other, but subject to the foregoing, shall be binding
upon the successors of the parties.

i.Choice of Law. This Agreement shall be construed by and enforced in accordance
with the laws of the State of Georgia.

j.Arbitration. All disputes, claims and controversies arising out of or relating
to the interpretation or enforcement of this Agreement, including but not
limited to the determination of the scope or applicability of the agreement to
arbitrate set forth in this Section 10(j), shall be determined by arbitration in
Atlanta, Georgia, before one arbitrator. The arbitration shall be administered
by JAMS pursuant to its Streamlined Arbitration Rules and Procedures. Judgment
on the arbitrator's award may be entered in any court of competent jurisdiction.
This Section 10(j) shall not preclude parties from seeking provisional remedies
in aid of arbitration from a court of appropriate jurisdiction. The arbitrator
may, in the award, allocate all or part of the costs of the arbitration,
including the fees of the arbitrator and the reasonable attorneys’ fees of the
prevailing party.

k.Entire Agreement. This Agreement contains the entire understanding and
agreement among the parties. There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto. This
Agreement may be amended only in writing signed by all parties.

l.Waiver. A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.

m.Counterparts; Electronic Signatures. This Agreement may be executed in
duplicate counterparts, each of which shall be deemed an original, but both of
which together shall constitute one and the same Agreement. A copy of this
Agreement that is executed by a party and transmitted by that party to the other
party by facsimile or as an attachment (e.g., in ".tif" or ".pdf" format) to an
email shall be binding upon the signatory to the same extent as a copy hereof
containing that party's original signature.

 

 

[Signatures appear on the following page.]

 




 

 


 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement to be effective as of the day and year provided herein.

COMPANY:   CONSULTANT:

 

URBAN HYDROPONICS INC.

 

  ACORN MANAGEMENT PARTNERS, L.L.C. Title:                           CEO  
Title:                                       C.E.O. By: /s/Frank Terzo    By:

 

/s/Gregory Lowe

  SIGNATURE     SIGNATURE                       FRANK TERZO     GREGORY LOWE

 

Date: July 6, 2015

 

--------------------------------------------------------------------------------

